       Case 1:20-cv-00739-KG-SCY Document 40 Filed 04/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DON COOK,

       Plaintiff,

v.                                                           CIV 20-0739 KG-SCY

CITY OF ALBUQUERQUE, OFFICER LUKE
MCPEEK, and POLICE CHIEF MIKE GEIER,

       Defendants.

  ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION TO SUBMIT EXCESS
 PAGES TO THEIR REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION
FOR SUMMARY JUDGMENT REQUESTING DISMISSAL OF PLAINTIFF’S COMPLAINT

       THIS MATTER having come before the Court upon Defendants’ Motion requesting

leave to extend the allowable page limits set forth in D.N.M.LR-7.5 for Defendants’ reply, and

the Court being fully advised in the premises, FINDS that good cause exists to grant the motion.

       IT THEREFORE ORDERED:

       Defendants will be allowed to submit an additional eight (8) pages in excess of the

allowable twelve (12) double-spaced pages permitted by D.N.M.LR-7.5 for the reply.



                                     __________________________________________
                                     UNITED STATES DISTRICT JUDGE
       Case 1:20-cv-00739-KG-SCY Document 40 Filed 04/19/21 Page 2 of 2




SUBMITTED AND AGREED TO BY:

CITY OF ALBUQUERQUE
OFFICE OF THE CITY ATTORNEY


/s/ Stephanie M. Griffin, Deputy City Attorney
P.O. Box 2248
Albuquerque, New Mexico 87103
(505) 768-4500

Attorney for Defendants

AGREED TO BY:



Approved via email on April 19, 2021
Joseph P. Kennedy
KENNEDY, KENNEDY, & IVES
1000 2nd Street, NW
Albuquerque, New Mexico 87102
(505) 244-1400/ Fax (505) 244-1406
jpk@civilrightslaw.com

Attorneys for Plaintiff




                                                 2
